                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


                     CIVIL ACTION NO. 16-11826-RGS

                            JESSE CAMACHO,
                                Petitioner

                                      v.

                             MICHAEL ZENK,
                               Respondent

                   MEMORANDUM AND ORDER
              ON THE REPORT AND RECOMMENDATION
                   OF THE MAGISTRATE JUDGE

                              August 22, 2019

STEARNS, D.J.

     I agree with Magistrate Judge Dein that neither of the two grounds

advanced by petitioner Camacho merit the grant of habeas relief.       In the

first instance, the Supreme Judicial Court’s (SJC) determination that the

Commonwealth did not withhold exculpatory evidence – that is, the possible

gang affiliation of participants in the brawl in which the petitioner murdered

the victim – was not unreasonable. Even if such evidence existed (the SJC

appears to have been skeptical), it was never shown to have been in the

possession of the Commonwealth.            It has long been the rule that a

prosecutor’s duty to disclose potentially exculpatory evidence, as mandated
by Brady v. Maryland, 373 U.S. 83 (1963), does not extend beyond evidence

accessible to her and her agents. As the SJC observed in an earlier case

discussing Brady, a “prosecutor cannot be said to suppress that which is not

in his possession or subject to his control.” Commonwealth v. Donahue,

396 Mass. 590, 596 (1986); see also United States v. Bender, 304 F.3d 161,

164 (1st Cir. 2002) (“Neither the relevant Supreme Court precedent

under Brady nor our decision in [United States v.] Osorio[, 929 F.2d 753 (1st

Cir. 1991)] requires a prosecutor to seek out and disclose exculpatory or

impeaching material not in the government’s possession.”).

     Second, I agree with Magistrate Judge Dein that the SJC correctly

identified and applied the constitutional standard governing claims of

ineffective assistance of counsel, as it was set out in Strickland v.

Washington, 466 U.S. 668 (1984). As Strickland made clear, “[j]udicial

scrutiny of counsel’s performance must be highly deferential,” and “every

effort [should] be made to eliminate the distorting effects of hindsight.” Id.

at 689.    A reviewing court “must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional

assistance; that is, the defendant must overcome the presumption that,

under the circumstances, the challenged action ‘might be considered sound


                                      2
trial strategy.’” Id., quoting Michel v. Louisiana, 350 U.S. 91, 101 (1955);

see also United States v. Bosch, 584 F.2d 1113, 1121 (1st Cir. 1978) (counsel’s

conduct is considered reasonable if it falls “‘within the range of competence

demanded of attorneys in criminal cases.’”), quoting McMann v.

Richardson, 397 U.S. 759, 770-771 (1970). Here, the crux of petitioner’s

complaint about his counsel’s performance is centered on counsel’s failure

to accurately predict the degree of murder that the jury would ultimately

find.       Clairvoyance is not the standard against which a counsel’s

performance is measured. See Knight v. Spencer, 447 F.3d 6, 15 (1st Cir.

2006) (a lawyer’s performance under Strickland is deficient “only where,

given the facts known at the time, counsel’s advice was so patently

unreasonable that no competent attorney would have made it.”).

        In sum, the Recommendation is ADOPTED and the petition is

DISMISSED with prejudice. 1 Any request for the issuance of a Certificate

of Appealability pursuant to 28 U.S.C. § 2253 is DENIED, the court seeing



        On August 21, 2019, petitioner through counsel filed an Objection to
        1

the Report and Recommendation that for the most part repeats the
arguments made below in support of the Petition without identifying any
flaws in the reasoning of the Magistrate Judge’s Report or in the conclusions
that she reached.

                                      3
no meritorious or substantial basis supporting an appeal.   The Clerk is

instructed to enter the dismissal and close the case.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    __________________________
                                    UNITED STATES DISTRICT JUDGE




                                      4
